  0:20-cv-04424-TLW-PJG     Date Filed 09/21/21     Entry Number 12   Page 1 of 1




                     UNITED STATES DISTRICT COURT
                      DISTRICT OF SOUTH CAROLINA
                          ROCK HILL DIVISION

Gwendolyn McMullen,                           Case No. 0:20-cv-04424-TLW-PJG

               PLAINTIFF

       v.
                                                             Order
Kilolo Kijakazi, Acting Commissioner of
Social Security Administration,

               DEFENDANT



      This matter is before the Court on the Commissioner’s consent motion to

remand. ECF No. 11. For the reasons stated in the motion, the motion is GRANTED,

and the Commissioner’s decision is REVERSED. This case is REMANDED to the

Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g) for further

proceedings.

      IT IS SO ORDERED.

                                     s/ Terry L. Wooten
                                     Terry L. Wooten
                                     Senior United States District Judge

September 21, 2021
Columbia, South Carolina




                                          1
